The remedial statute upon which the petition is founded provides: "If, in such proceeding, it appears to the court that the petitioner was unavoidably prevented from filing the statement within the time limited, and that manifest injustice would otherwise be done, they may allow the statement to be filed within a time to be limited by their order." P. S., c. 76, s. 9. In such a case the questions for determination consequently are, whether the petitioner was unavoidably prevented from filing the statement of his injury within the limited time, and if so, whether "manifest injustice would otherwise be done" if not allowed to file it later. But both of these questions are questions of fact (Sewell v. Webster, 59 N.H. 586, 587; Harvey v. Northwood, 65 N.H. 117, 118; Hendry v. North Hampton, ante, p. 26), and having been determined in the plaintiff's favor by the trial court upon presumably competent evidence, the defendants' exception, as understood by us, presents nothing for our consideration.
If, however, in the absence of brief or argument, we have mistaken the point intended to be raised, which may have been that the place of injury was not a culvert within the meaning of section 1, chapter 59, Laws 1893, we cannot now say that the granting of the petition was erroneous as a matter of law. Welsh v. Franklin, 70 N.H. 491; Hendry v. North Hampton, supra.
Exception overruled.
All concurred.